DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 5, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1-20 are noted as currently amended. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18, and 20 of copending Application No. 16/519,478 (the application has been allowed but is pending publication, upon which the rejection will convert from provisional to nonprovisional, amended claims dated June 10, 2022) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the LMS/central training system of the reference application amounts to a remote server as claimed in the instant application.
In regards to claim 1 of the instant application, claim 14 of the reference application teaches all limitations of the claim as a central training system and LMS are an embodiment of a remote server claimed in the instant application.
In regards to claim 2 of the instant application, claim 14 of the reference application teaches transmitting the weld training data to a central training system and a user capturing an image of the displayed data including the machine-readable graphic using a user device thereby a form of transmitting the data to the user device.
In regards to claim 5 of the instant application, claim 15 of the reference application depends from claim 14 and teaches the machine-readable graphic comprises a barcode or a matrix barcode.
In regards to claim 6 of the instant application, claim 14 of the reference application teaches a display screen configured to display the weld training data and the machine-readable graphic, thereby the data and graphic are displayed in conjunction.
In regards to claim 8 of the instant application, claim 14 of the reference application teaches the training data comprises a score, a grade, a rating, a work angle, an aim, a contact to work distance, an arc length, a travel speed, a voltage, an amperage, a wire feed speed, a gas disbursement, a deposition amount, a porosity, or a penetration depth.
In regards to claim 9 of the instant application, claims 18 and 20 of the reference application teach receive, via the communication circuitry, supplemental data, and associate the weld training data with the supplemental data and the display screen is further configured to display the supplemental data with the weld training data, respectively.
In regards to claim 10 of the instant application, claim 14 of the reference application teaches receiving from the central training system, via the communication circuitry, location data representative of a memory location of the central training system where the weld training data can be accessed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/519,478 (the application has been allowed but is pending publication, upon which the rejection will convert from provisional to nonprovisional, amended claims dated June 10, 2022) in view of U.S. Patent Publication No. 20200273365 (“Wallace ‘365”). 
In regards to claim 3 of the instant application, claim 14 of the reference application teaches the method of claim 2. The differences between claim 3 of the instant application and claim 14 of the reference application lie in the fact that the reference application is silent to the method of data transmission used for transmitting the data, specifically, transmitting via electronic mail or a messaging service. However, Wallace ‘365 teaches a skill-training system and method wherein transmitting to the user device comprises transmitting via electronic mail or a messaging service (¶ [0046] (“In one embodiment, described in detail below, the communication connection 92 and the network 90 provide an ability to share performance and ratings (e.g., scores, rewards and the like) between and among a plurality of operators (e.g., classes or teams of students/trainees) via such mechanisms as electronic mail, electronic bulletin boards, social networking sites, and the like.”)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the data transmission being performed via electronic mail or a messaging service.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/519,478 (the application has been allowed but is pending publication, upon which the rejection will convert from provisional to nonprovisional, amended claims dated June 10, 2022) in view of U.S. Patent Publication No. 20170200394 (“Albrecht”).
In regards to claim 4 of the instant application, claim 14 of the reference application teaches the method of claim 2. The differences between claim 4 of the instant application and claim 14 of the reference application lie in the fact that the reference application is silent to the method of data transmission used for transmitting the data, specifically, transmitting via a short wavelength ultra-high radio frequency protocol or a near field communication protocol. However, Albrecht teaches wherein transmitting to the user device comprises transmitting via a short wavelength ultra-high radio frequency protocol or a near field communication protocol (¶ [0075] (“The electronic user device may receive information from the welding system using one or more wireless communication technologies, including, for example, Bluetooth, Wi-Fi, near field communication (NFC), ZigBee, etc.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the data transmission being performed via a short wavelength ultra-high radio frequency protocol or a near field communication protocol.
Claims 7, 11, 12, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/519,478 (the application has been allowed but is pending publication, upon which the rejection will convert from provisional to nonprovisional, amended claims dated June 10, 2022) in view of U.S. Patent Publication No. 20170046974 (“Becker”).
In regards to claim 7 of the instant application, claim 14 of the reference application teaches the method of claim 1 and tracking the position or orientation of a welding torch using one or more sensors. The differences between claim 7 of the instant application and claim 14 of the reference application lie in the fact that the reference application is silent to tracking a welding parameter of a welding-type power supply, or tracking an object position or object orientation of an object in a welding environment, using a sensor of the weld training system, during the weld training activity, the weld training data being generated by the control circuitry based on the welding parameter, object position, or object orientation using control circuitry of the weld training system. However, Becker teaches tracking a welding parameter of a welding-type power supply (¶ [0105] (“The computer 18 may receive the welding data from the network 38, the one or more sensing devices 16, the welding tool 14, the welding power supply 28, the wire feeder 30, or the helmet 41, or any combination thereof. Additionally, or in the alternative, the computer 18 may associate the received welding data with the identity of the operator, such as via a registration number unique to the operator, the operator's name, and/or a photograph of the operator. Moreover, the computer 18 may transmit the associated welding data and identity of the operator (e.g., registration number) to a data storage system within the welding system 10 or located remotely via the network 38.”)), or tracking an object position or object orientation of an object in a welding environment (¶ [0096] (“the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) used to sense a position of one or more welding devices and/or to sense an orientation of one or more welding devices. For example, the sensing device 16 may be used to sense a position and/or an orientation of the welding stand 12, the welding tool 14, a welding surface, the workpiece 82, a fixture, one or more training arms, the operator, an identification token, and so forth.”)), using a sensor of the weld training system (Fig. 1 Ref 16 ( ¶ [0096])), during the weld training activity, the weld training data being generated by the control circuitry based on the welding parameter, object position, or object orientation using control circuitry of the weld training system (¶ [0146], [0153] (“The weld data associated with the registration number 293 for an operator may enable the operator, the instructor, or a manager, to review the welding parameters, the arc parameters, the video replay 342, and the test results 343 (e.g., determined properties) corresponding to the selected time indicator 346 and/or position along the traversed path 344 of the weld process. For example, the operator may review the weld data to identify relationships between changes in the welding parameters (e.g., work angle 328, CTWD 332) and changes to the arc parameters (e.g., current, voltage) at the selected time shown by the indicator 346 or a selected position. Moreover, the operator may review the weld data to identify relationships between changes in the welding parameters and changes to the test results 343 of the weld.”)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating tracking a welding parameter of a welding-type power supply, or tracking an object position or object orientation of an object in a welding environment, using a sensor of the weld training system, during the weld training activity, the weld training data being generated by the control circuitry based on the welding parameter, object position, or object orientation using control circuitry of the weld training system.
In regards to claim 11 of the instant application, claim 14 of the reference application teaches a display screen and transmit the weld training data to the central training system, via the communication circuitry, receive from the central training system, via the communication circuitry, location data representative of a memory location of the central training system where the weld training data can be accessed wherein a central training system and LMS are an embodiment of a remote server as claimed in the instant application. he differences between claim 11 of the instant application and claim 14 of the reference application lie in the fact that the reference application is silent to providing, by the remote server, a graphical user interface (GUI) through which a user can perceive and manipulate the weld training data. However, Becker teaches providing, by the remote server, a graphical user interface (GUI) through which a user can perceive and manipulate the weld training data (Figs. 11, 12, 14, ¶ [0137] (“FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that welding student.”), ¶ [0140], ¶ [0145], ¶ [0100] (“Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating a GUI as the display screen and providing users the ability to manipulate the data.
In regards to claim 12 of the instant application, claim 14 of the reference application teaches transmitting the weld training data to a central training system and a user capturing an image of the displayed data including the machine-readable graphic using a user device thereby a form of transmitting the data to the user device.

In regards to claim 16 of the instant application, claim 14 of the reference application in view of Becker teaches claim 11 as discussed above. Claim 14 of the reference application is silent to generating the GUI based on the weld training data. However, Becker teaches generating the GUI based on the weld training data (¶ [0100] (“the welding system 10 includes a display 32 for displaying data and/or screens associated with welding (e.g., to display data corresponding to a welding software). For example, the display 32 may provide a graphical user interface to a welding operator (e.g., welding instructor, welding student). The graphical user interface may provide various screens to enable the welding instructor to organize a class, provide assignments to the class, analyze assignments performed by the class, provide assignments to an individual, analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”), Further, ¶ [0135] teaches the generated GUI is based on integrating the sets of welding data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the GUI being generated based on the weld training data.
In regards to claim 17 of the instant application, claim 14 of the reference application teaches the weld training data comprising a score, a grade, a rating, a work angle, an aim, a contact to work distance, an arc length, a travel speed, a voltage, an amperage, a wire feed speed, a gas disbursement, a deposition amount, a porosity, or a penetration depth.
In regards to claim 18 of the instant application, claim 14 of the reference application in view of Becker teaches the method of claim 17, but claim 14 is silent to the weld training data comprises first weld training data pertaining to a first weld training activity, the GUI further enabling a comparison of second weld training data pertaining with the first weld training data, the second weld training data pertaining to a second weld training activity, the first weld training activity and second weld training activity being the same weld training activity or the same type of weld training activity, or the first weld training data and second weld training data are both associated with the same geographical area, the same training class, the same team, the same welding operator, or the same welding competition. However, Becker teaches the weld training data comprises first weld training data pertaining to a first weld training activity (¶ [0135] (“The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device (e.g., storage device 24) (block 278). The first set of welding data may include welding data corresponding to a first welding session (e.g., welding assignment)”)), the GUI further enabling a comparison of second weld training data pertaining with the first weld training data (¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282).”)), the second weld training data pertaining to a second weld training activity (¶ [0135]), the first weld training activity and second weld training activity being the same weld training activity or the same type of weld training activity, or the first weld training data and second weld training data are both associated with the same geographical area, the same training class (Fig. 12, ¶ [0140), the same team, the same welding operator (Fig. 11, ¶[0137] (“The chart 285 illustrates a bar graph comparison between different sessions (e.g., assignments) of a first set of welding assignments performed by a welding operator. The first set of welding sessions (e.g., welding assignments) includes sessions (e.g., assignments) 286, 288, 290, 292, and 294.”), ¶ [0145] (“FIG. 14 is an embodiment of a screen illustrating data corresponding to a weld by an operator identified on the screen by the registration number 293. In some embodiments, each weld session (e.g., weld test, assignment) performed by an operator and monitored by the welding system 10 is assigned a unique serial number 329. The serial number 329 may be associated with the registration number 293 within one or more local and/or remote data storage systems, such as a cloud storage system or database of the network 38 coupled to the welding system 10.”))., or the same welding competition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the teachings detailed above.
In regards to claim 19 of the instant application, claim 14 of the reference application in view of Becker teaches the method of claim 11, but claim 14 is silent to the GUI provides an input mechanism through which a user may indicate a desire to associate supplementary data with the weld training data, the method further comprising: in response to the user indicating, using the input mechanism, the desire to associate supplementary data with the weld training data, receiving supplemental data via the communication circuitry; associating the supplemental data with the weld training data via processing circuitry of the remote server; and outputting a user perceptible representation of the supplemental data through the GUI. However, Becker teaches the GUI provides an input mechanism through which a user may indicate a desire to associate supplementary data with the weld training data (¶ [0095] [0107] (“For example, the inputs provided to the welding tool 14 may be used to control welding software being executed by the computer 18. As such, the welding operator may use the user interface 60 on the welding tool 14 to navigate the welding software screens, setup procedures, data analysis, welding courses, make selections within the welding software, configure the welding software, and so forth.”) including training information for the operator (supplementary to the weld training data)), the method further comprising: in response to the user indicating, using the input mechanism, the desire to associate supplementary data with the weld training data, receiving supplemental data via the communication circuitry (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data are one type of supplemental data.); associating the supplemental data with the weld training data via processing circuitry of the remote server (Fig. 10, ¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), ¶ [0105] (“Additionally, or in the alternative, the computer 18 may associate the received welding data with the identity of the operator, such as via a registration number unique to the operator, the operator's name, and/or a photograph of the operator. Moreover, the computer 18 may transmit the associated welding data and identity of the operator (e.g., registration number) to a data storage system within the welding system 10 or located remotely via the network 38. Association of the welding data with the identity of the operator (e.g., via the registration number) enables significantly more than the collection of unassociated welding data from operators. That is, association of the welding data with a registration number unique to the operator enables someone (e.g., the operator, instructor, manager) that is either local or remote from the operator to track the performance, progress, and skills of the operator over time via the registration number.”)), ¶ [0138-0139]); and outputting a user perceptible representation of the supplemental data through the GUI (¶ [0135]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the teachings detailed above.
Claims 13 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/519,478 in view of Becker, as applied to claim 11 above, and further in view of Wallace ‘365.
In regards to claim 13 of the instant application, claim 14 of the reference application in view of Becker teaches the method of claim 11. The differences between claim 13 of the instant application and claim 14 of the reference application in view of Becker lie in the fact that the combination is silent to the method of data transmission used for transmitting the data, specifically, transmitting via electronic mail or a messaging service. However, Wallace ‘365 teaches a skill-training system and method wherein transmitting to the user device comprises transmitting via electronic mail or a messaging service (¶ [0046] (“In one embodiment, described in detail below, the communication connection 92 and the network 90 provide an ability to share performance and ratings (e.g., scores, rewards and the like) between and among a plurality of operators (e.g., classes or teams of students/trainees) via such mechanisms as electronic mail, electronic bulletin boards, social networking sites, and the like.”)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the data transmission being performed via electronic mail or a messaging service.
In regards to claim 20 of the instant application, claim 14 of the reference application in view of Becker teaches the method of claim 11. The differences between claim 13 of the instant application and claim 14 of the reference application in view of Becker lie in the fact that the combination is silent to the GUI provides an input mechanism through which a user may indicate a desire to share the weld training data with a social media platform. However, Wallace ‘365 teaches a skill-oriented training simulator, including welding training (¶ [0095]), including wherein the GUI provides an input mechanism through which a user may indicate a desire to share the weld training data with a social media platform (¶ [0046] (“In one embodiment, output devices 46 and 56 exhibit one or more graphical user interfaces 200 (as described below) that may be viewed by the operator 10 operating the coating simulator 20, the instructor or certification agent 12, and/or other interested persons such as, for example, other trainees, observing and evaluating the operator's 10 performance.” “In one embodiment, described in detail below, the communication connection 92 and the network 90 provide an ability to share performance and ratings (e.g., scores, rewards and the like) between and among a plurality of operators (e.g., classes or teams of students/trainees) via such mechanisms as electronic mail, electronic bulletin boards, social networking sites, and the like.”)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application in view of Becker by incorporating an input mechanism for a user to share the weld training data with a social media platform.
Claims 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/519,478 in view of Becker, as applied to claim 11 above, and further in view of Albrecht.
In regards to claim 14 of the instant application, claim 14 of the reference application in view of Becker teaches the method of claim 11. The differences between claim 14 of the instant application and claim 14 of the reference application lie in the fact that the reference application is silent to the method of data transmission used for transmitting the data, specifically, transmitting via a short wavelength ultra-high radio frequency protocol or a near field communication protocol. However, Albrecht teaches wherein transmitting to the user device comprises transmitting via a short wavelength ultra-high radio frequency protocol or a near field communication protocol (¶ [0075] (“The electronic user device may receive information from the welding system using one or more wireless communication technologies, including, for example, Bluetooth, Wi-Fi, near field communication (NFC), ZigBee, etc.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the data transmission being performed via a short wavelength ultra-high radio frequency protocol or a near field communication protocol.
Claims 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application No. 16/519,478 in view of Becker, as applied to claim 11 above, and further in view of Wallace ‘304.
In regards to claim 15 of the instant application, claim 14 of the reference application in view of Becker teaches the method of claim 11. The differences between claim 15 of the instant application and claim 14 of the reference application lie in the fact that the reference application is silent to the GUI enables a user to change a perspective, a view, or a representation of the weld training data. However, Wallace ‘304 teaches an arc welding simulation system including welding data displayed on a user interface wherein the GUI enables a user to change a perspective, a view, or a representation of the weld training data (¶ [0052] (“In accordance with an embodiment of the present invention, the animation of a particular destructive/non-destructive test is a 3D rendering of the virtual weldment as modified by the test such that a user may move the rendered virtual weldment around in a three-dimensional manner on a display of the VRAW system during the test to view the test from various angles and perspectives. The same 3D rendered animation of a particular test may be played over and over again to allow for maximum training benefit for the same user or for multiple users.”) such that the user may manipulate the simulated weld (weld data) to change a perspective or viewing angle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application by incorporating the GUI enables a user to change a perspective, a view, or a representation of the weld training data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent Publication No. 20170046974 (“Becker”).
Concerning claim 11, Becker discloses A method of operating a remote server (¶ [0002], ¶ [0095]), comprising: 
receiving weld training data from a weld training system via communication circuitry of the remote server, the weld training data pertaining to a weld training activity performed using the weld training system (Fig. 12, Fig. 14, ¶ [0101] (“a network device 36 may be coupled to the computer 18 to enable the computer 18 to communicate with other devices connected to the Internet or another network 38 (e.g., for providing test results to another device and/or for receiving test results from another device). For example, the network device 36 may enable the computer 18 to communicate with an external welding system 40, a production welding system 42, a remote computer 44, and/or a data storage system (e.g., cloud storage system) 318.”), ¶ [0102], ¶ [0103] the welding system 10 may store and/or transmit the welding data associated with such a welding session only upon verification of the identity of the first operator”), ¶ [0145] (“FIG. 14 is an embodiment of a screen illustrating data corresponding to a weld by an operator identified on the screen by the registration number 293. In some embodiments, each weld session (e.g., weld test, assignment) performed by an operator and monitored by the welding system 10 is assigned a unique serial number 329. The serial number 329 may be associated with the registration number 293 within one or more local and/or remote data storage systems, such as a cloud storage system or database of the network 38 coupled to the welding system 10.”); 
providing, by the remote server, a graphical user interface (GUI) through which a user can perceive and manipulate the weld training data (Figs. 11, 12, 14, ¶ [0137] (“FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that welding student.”), ¶ [0140], ¶ [0145], ¶ [0100] (“Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”)); and 
transmitting, via the communication circuitry of the remote server, data representative of a location where the weld training data are accessible through the GUI ((¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], ¶ [0101], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”), ¶ [0148] (“the welding system 10 may capture video data during a welding session (e.g., welding assignment), and store the video data on the storage device 24 and/or the data storage system 318 (e.g., cloud storage system) via the network 38. Moreover, the welding software 244 may be configured to retrieve the video data from the storage device 24 or the data storage system 318, to retrieve welding parameter data from the storage device 24 or the data storage system 318, to synchronize the video data with the welding parameter data, and to provide the synchronized video and welding parameter data to the display 32.”), ¶ [0105]).

Concerning claim 12, Becker discloses The method of claim 11, wherein transmitting the data representative of the location comprises transmitting the data to a user device or to the weld training system ((¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], ¶ [0101], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”), ¶ [0148] (“the welding system 10 may capture video data during a welding session (e.g., welding assignment), and store the video data on the storage device 24 and/or the data storage system 318 (e.g., cloud storage system) via the network 38. Moreover, the welding software 244 may be configured to retrieve the video data from the storage device 24 or the data storage system 318, to retrieve welding parameter data from the storage device 24 or the data storage system 318, to synchronize the video data with the welding parameter data, and to provide the synchronized video and welding parameter data to the display 32.”), ¶ [0105]).

Concerning claim 16, Becker discloses The method of claim 11, wherein providing the GUI comprises generating the GUI based on the weld training data (¶ [0100] (“the welding system 10 includes a display 32 for displaying data and/or screens associated with welding (e.g., to display data corresponding to a welding software). For example, the display 32 may provide a graphical user interface to a welding operator (e.g., welding instructor, welding student). The graphical user interface may provide various screens to enable the welding instructor to organize a class, provide assignments to the class, analyze assignments performed by the class, provide assignments to an individual, analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”), Further, ¶ [0135] teaches the generated GUI is based on integrating the sets of welding data).

Concerning claim 17, Becker discloses The method of claim 11, wherein the weld training data comprises a score (¶ [0136] (“The first set of welding data and/or the second set of welding data may include a welding tool orientation, a welding tool travel speed, a welding tool position, a contact tip to workpiece distance, an aim of the welding tool, a welding score, a welding grade, and so forth.”), a grade (¶ [0136] (“a welding grade”)), a rating (¶ [0136] (synonymous with score or grade)), a work angle (¶ [0137] (“The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that welding student.” “Accordingly, welding sessions (e.g., welding assignments) may be compared to one another for analysis, instruction, certification, and/or training purposes. As illustrated, the welding sessions (e.g., welding assignments) may be compared to one another using one of any number of criteria, such as a total score, a work angle, a travel angle, a travel speed, a contact to work distance, an aim, a mode (e.g., live-arc mode, simulation mode, etc.), a completion status (e.g., complete, incomplete, partially complete, etc.), a joint type (e.g., fillet, butt, T, lap, etc.), a welding position (e.g., flat, vertical, overhead, etc.), a type of metal used, a type of filler metal, and so forth.”)), an aim (¶ [0136] (“an aim of the welding tool”)), a contact to work distance (¶ [0136] [0137] (“a contact tip to workpiece distance”)), a travel speed (¶ [0136] [0137] (“a welding tool travel speed”)), a voltage (¶ [0096] (“As will be appreciated, data that corresponds to a welding operation may include a video recording of the welding operation, a simulated video, an orientation of the welding tool 14, a position of the welding tool 14, a work angle, a travel angle, a distance between a contact tip of the welding tool 14 and a workpiece, a travel speed, an aim, a voltage, a current, a traversed path, a discontinuity analysis, welding device settings, and so forth.”)), an amperage (¶ [0096] (“a current”), a wire feed speed (¶ [0261] (“Each run (e.g., simulated or live) of the multi-run welding session (e.g., welding assignment) may be evaluated separately based at least in part on target specifications (e.g., minimum, goal, maximum) for tool position parameters (e.g., work angle, travel angle, CTWD, travel speed, aim) and/or electrical parameters (e.g., weld voltage, weld current, wire feed speed).”)), a porosity (¶ [0152] (“That is, the computer 18 may determine properties (e.g., penetration, porosity, strength, appearance) substantially in real-time while the operator is performing the welding session. The determined properties may be displayed via the display 32 as test results.”)), or a penetration depth (¶ [0152] (“penetration”)). 

Concerning claim 18, Becker discloses The method of claim 17, wherein the weld training data comprises first weld training data pertaining to a first weld training activity (¶ [0135] (“The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device (e.g., storage device 24) (block 278). The first set of welding data may include welding data corresponding to a first welding session (e.g., welding assignment)”)), the GUI further enabling a comparison of second weld training data pertaining with the first weld training data (¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282).”)), the second weld training data pertaining to a second weld training activity (¶ [0135]), the first weld training activity and second weld training activity being the same weld training activity or the same type of weld training activity, or the first weld training data and second weld training data are both associated with the same geographical area, the same training class (Fig. 12, ¶ [0140), the same team, the same welding operator (Fig. 11, ¶[0137] (“The chart 285 illustrates a bar graph comparison between different sessions (e.g., assignments) of a first set of welding assignments performed by a welding operator. The first set of welding sessions (e.g., welding assignments) includes sessions (e.g., assignments) 286, 288, 290, 292, and 294.”), ¶ [0145] (“FIG. 14 is an embodiment of a screen illustrating data corresponding to a weld by an operator identified on the screen by the registration number 293. In some embodiments, each weld session (e.g., weld test, assignment) performed by an operator and monitored by the welding system 10 is assigned a unique serial number 329. The serial number 329 may be associated with the registration number 293 within one or more local and/or remote data storage systems, such as a cloud storage system or database of the network 38 coupled to the welding system 10.”))., or the same welding competition.

Concerning claim 19, Becker discloses The method of claim 11, wherein the GUI provides an input mechanism through which a user may indicate a desire to associate supplementary data with the weld training data (¶ [0095] [0107] (“For example, the inputs provided to the welding tool 14 may be used to control welding software being executed by the computer 18. As such, the welding operator may use the user interface 60 on the welding tool 14 to navigate the welding software screens, setup procedures, data analysis, welding courses, make selections within the welding software, configure the welding software, and so forth.”) including training information for the operator (supplementary to the weld training data)), the method further comprising: in response to the user indicating, using the input mechanism, the desire to associate supplementary data with the weld training data, receiving supplemental data via the communication circuitry (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data is one type of supplemental data.); associating the supplemental data with the weld training data via processing circuitry of the remote server (Fig. 10, ¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), ¶ [0105] (“Additionally, or in the alternative, the computer 18 may associate the received welding data with the identity of the operator, such as via a registration number unique to the operator, the operator's name, and/or a photograph of the operator. Moreover, the computer 18 may transmit the associated welding data and identity of the operator (e.g., registration number) to a data storage system within the welding system 10 or located remotely via the network 38. Association of the welding data with the identity of the operator (e.g., via the registration number) enables significantly more than the collection of unassociated welding data from operators. That is, association of the welding data with a registration number unique to the operator enables someone (e.g., the operator, instructor, manager) that is either local or remote from the operator to track the performance, progress, and skills of the operator over time via the registration number.”)), ¶ [0138-0139]); and outputting a user perceptible representation of the supplemental data through the GUI (¶ [0135]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of U.S. Patent Publication No. 20170300634 (“Chiang”).
Concerning claim 1, Becker discloses A method of operating a weld training system (¶ [0002], ¶ [0095]), comprising: 
Transmitting weld training data to a remote server, using communication circuitry of the weld training system, the weld training data pertaining to a weld training activity performed using the weld training system (Fig. 12, ¶ [0101] (“a network device 36 may be coupled to the computer 18 to enable the computer 18 to communicate with other devices connected to the Internet or another network 38 (e.g., for providing test results to another device and/or for receiving test results from another device). For example, the network device 36 may enable the computer 18 to communicate with an external welding system 40, a production welding system 42, a remote computer 44, and/or a data storage system (e.g., cloud storage system) 318.”), ¶ [0102], ¶ [0103] the welding system 10 may store and/or transmit the welding data associated with such a welding session only upon verification of the identity of the first operator”), ¶ [0105] (“the computer 18 may transmit the associated welding data and identity of the operator (e.g., registration number) to a data storage system within the welding system 10 or located remotely via the network 38. Association of the welding data with the identity of the operator (e.g., via the registration number) enables significantly more than the collection of unassociated welding data from operators. That is, association of the welding data with a registration number unique to the operator enables someone (e.g., the operator, instructor, manager) that is either local or remote from the operator to track the performance, progress, and skills of the operator over time via the registration number.”), Fig. 13, ¶[0141] (“FIG. 13 is a block diagram of an embodiment of a data storage system 318 (e.g., cloud storage system) for storing welding data 327, such as certification status data 326. The data storage system 318 may include, but is not limited to, the computer 18 of the welding system 10, a remote computer 44 (e.g., server) coupled to the welding system 10 via the internet or a network 38, or any combination thereof.”)). 
Becker does not expressly teach generating, using control circuitry of the weld training system, a machine-readable graphic that encodes second data representative of the weld training activity and third data representative of the location where the weld training data is, or will be, accessible on the remote server; and displaying the machine-readable graphic on a display screen of the weld training system. Becker does teach data representative of a location where the weld training data is accessible on the remote server ((¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], ¶ [0101], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”), ¶ [0148] (“the welding system 10 may capture video data during a welding session (e.g., welding assignment), and store the video data on the storage device 24 and/or the data storage system 318 (e.g., cloud storage system) via the network 38. Moreover, the welding software 244 may be configured to retrieve the video data from the storage device 24 or the data storage system 318, to retrieve welding parameter data from the storage device 24 or the data storage system 318, to synchronize the video data with the welding parameter data, and to provide the synchronized video and welding parameter data to the display 32.”), ¶ [0105]) and use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data (Fig. 12, ¶ [0139]) on the display of a weld training system. Additionally, Chiang teaches generating, via control circuitry of the weld training system, a machine-readable graphic that encodes second data … and third data … (Fig. 4-4a (“photo widget 422, label widget 424”), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … showing the patient's picture and the label widget 424 with a QR code for the patient.”) ¶ [0004] (“This invention relates to systems and methods for managing, for example, electronic information (or electronic record management or ERM) in various industries having a need for on demand information gathering.”); and displaying the machine readable graphical representation on a display screen of the … system (Fig. 4-4a (photo widget 422, label widget 424), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … and a widget(s) for displaying particular information from documents 420, such as, for further example, the photo widget 422 showing the patient's picture and the label widget 424 with a QR code for the patient. Other widgets may also be utilized, such as HTML widgets, as illustrated, for example, with widgets 426, 428 which may be utilized to display vital sign records and heart rate/pulse, respectively, in FIG. 4a. Different items may also be accessible within a TOC, such as forms and reports.”), ¶ [0004]), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code for the patient, which is associated with the patient’s identity and records, The QR code may be read off the display screen by a user device.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker with the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification of a user the references are analogous art. Further since both references teach systems for electronic record management the references are from the same field of endeavor. A POSITA would have been motivated to combine Chiang with Becker because the label widget in Chiang can be predictably added to the identification system of Becker without requiring any other modification to the Becker system. Alternatively, the label widget with name and QR code could be simply substituted from the name and ID number in Becker. Further, a POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device. Upon modification, the system would generate and display QR codes or other machine-readable graphics that encode the data of Becker, including the weld training activity and the location where the weld training data is, or will be, accessible on the remote server. The change would also appeal to a POSITA because it would also enable the user to capture data from the weld training system using a smartphone or tablet faster and with fewer mistakes as the need for manual entry of a user id is not required

Concerning claim 2, Becker discloses The method of claim 1, further comprising transmitting to a user device, via the communication circuitry of the weld training system, the third data representative of the location or the machine-readable graphic (Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”), ¶ [0148], ¶ [0104-0105] (“Association of the welding data with the identity of the operator (e.g., via the registration number) enables significantly more than the collection of unassociated welding data from operators. That is, association of the welding data with a registration number unique to the operator enables someone (e.g., the operator, instructor, manager) that is either local or remote from the operator to track the performance, progress, and skills of the operator over time via the registration number.”)). Becker does not explicitly teach transmitting the machine-readable graphic. However, the machine-readable graphic is taught as discussed in claims 1 and a POSITA would find it obvious to transmit the graphic in the same fashion as the location data of Becker is transmitted as it is merely substituting one computer data for another with a reasonable expectation of success as it is mere data transmission.

Concerning claim 5, Becker as modified discloses The method of claim 1. Becker does not expressly disclose the machine-readable graphical encoding displayed on the screen. Becker does teach use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data (Fig. 12, ¶ [0139]) on the display of a weld training system. Chiang teaches wherein the machine-readable graphic comprises a barcode or matrix barcode. (Fig. 4-4a (photo widget 422, label widget 424), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … and a widget(s) for displaying particular information from documents 420, such as, for further example, the photo widget 422 showing the patient's picture and the label widget 424 with a QR code for the patient. Other widgets may also be utilized, such as HTML widgets, as illustrated, for example, with widgets 426, 428 which may be utilized to display vital sign records and heart rate/pulse, respectively, in FIG. 4a. Different items may also be accessible within a TOC, such as forms and reports.”), ¶ [0004]), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code for the patient, which is associated with the patient’s identity and records, The QR code may be read off the display screen by a user device.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification of a user the references are analogous art. Further since both references teach systems for electronic record management the references are from the same field of endeavor. A POSITA would have been motivated to combine Chiang with Becker because the label widget in Chiang can be predictably added to the identification system of Becker without requiring any other modification to the Becker system. Alternatively, the label widget with name and QR code could be simply substituted from the name and ID number in Becker. Further, a POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device. The change would also appeal to a POSITA because it would also enable the user to capture data from the weld training system using a smartphone or tablet faster and with fewer mistakes as the need for manual entry of a user id is not required.

Concerning claim 6, Becker as modified discloses The method of claim 5. Becker does not expressly disclose the machine-readable graphical encoding displayed on the screen. Becker does teach use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data (Fig. 12, ¶ [0139]) on the display of a weld training system. Chiang teaches further comprising displaying the … data on the display screen in conjunction with the machine-readable graphic (Fig. 4-4a (photo widget 422, label widget 424), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … and a widget(s) for displaying particular information from documents 420, such as, for further example, the photo widget 422 showing the patient's picture and the label widget 424 with a QR code for the patient. Other widgets may also be utilized, such as HTML widgets, as illustrated, for example, with widgets 426, 428 which may be utilized to display vital sign records and heart rate/pulse, respectively, in FIG. 4a. Different items may also be accessible within a TOC, such as forms and reports.”), ¶ [0004]), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code for the patient, which is associated with the patient’s identity and records, The QR code may be read off the display screen by a user device.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification of a user the references are analogous art. Further since both references teach systems for electronic record management the references are from the same field of endeavor. A POSITA would have been motivated to combine Chiang with Becker because the label widget in Chiang can be predictably added to the identification system of Becker without requiring any other modification to the Becker system. Alternatively, the label widget with name and QR code could be simply substituted from the name and ID number in Becker. Further, a POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device. The change would also appeal to a POSITA because it would also enable the user to capture data from the weld training system using a smartphone or tablet faster and with fewer mistakes as the need for manual entry of a user id is not required/

Concerning claim 7, Becker discloses The method of claim 1, further comprising tracking a welding parameter of a welding-type power supply (¶ [0105] (“The computer 18 may receive the welding data from the network 38, the one or more sensing devices 16, the welding tool 14, the welding power supply 28, the wire feeder 30, or the helmet 41, or any combination thereof. Additionally, or in the alternative, the computer 18 may associate the received welding data with the identity of the operator, such as via a registration number unique to the operator, the operator's name, and/or a photograph of the operator. Moreover, the computer 18 may transmit the associated welding data and identity of the operator (e.g., registration number) to a data storage system within the welding system 10 or located remotely via the network 38.”)), or tracking an object position or object orientation of an object in a welding environment (¶ [0096] (“the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) used to sense a position of one or more welding devices and/or to sense an orientation of one or more welding devices. For example, the sensing device 16 may be used to sense a position and/or an orientation of the welding stand 12, the welding tool 14, a welding surface, the workpiece 82, a fixture, one or more training arms, the operator, an identification token, and so forth.”)), using a sensor of the weld training system (Fig. 1 Ref 16 ( ¶ [0096])), during the weld training activity, the weld training data being generated by the control circuitry based on the welding parameter, object position, or object orientation using control circuitry of the weld training system (¶ [0146], [0153] (“The weld data associated with the registration number 293 for an operator may enable the operator, the instructor, or a manager, to review the welding parameters, the arc parameters, the video replay 342, and the test results 343 (e.g., determined properties) corresponding to the selected time indicator 346 and/or position along the traversed path 344 of the weld process. For example, the operator may review the weld data to identify relationships between changes in the welding parameters (e.g., work angle 328, CTWD 332) and changes to the arc parameters (e.g., current, voltage) at the selected time shown by the indicator 346 or a selected position. Moreover, the operator may review the weld data to identify relationships between changes in the welding parameters and changes to the test results 343 of the weld.”)). 

Concerning claim 8, Becker discloses The method of claim 1, wherein the weld training data comprises a score (¶ [0136] (“The first set of welding data and/or the second set of welding data may include a welding tool orientation, a welding tool travel speed, a welding tool position, a contact tip to workpiece distance, an aim of the welding tool, a welding score, a welding grade, and so forth.”), a grade (¶ [0136] (“a welding grade”)), a rating (¶ [0136] (synonymous with score or grade)), a work angle (¶ [0137] (“The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that welding student.” “Accordingly, welding sessions (e.g., welding assignments) may be compared to one another for analysis, instruction, certification, and/or training purposes. As illustrated, the welding sessions (e.g., welding assignments) may be compared to one another using one of any number of criteria, such as a total score, a work angle, a travel angle, a travel speed, a contact to work distance, an aim, a mode (e.g., live-arc mode, simulation mode, etc.), a completion status (e.g., complete, incomplete, partially complete, etc.), a joint type (e.g., fillet, butt, T, lap, etc.), a welding position (e.g., flat, vertical, overhead, etc.), a type of metal used, a type of filler metal, and so forth.”)), an aim (¶ [0136] (“an aim of the welding tool”)), a contact to work distance (¶ [0136] [0137] (“a contact tip to workpiece distance”)), a travel speed (¶ [0136] [0137] (“a welding tool travel speed”)), a voltage (¶ [0096] (“As will be appreciated, data that corresponds to a welding operation may include a video recording of the welding operation, a simulated video, an orientation of the welding tool 14, a position of the welding tool 14, a work angle, a travel angle, a distance between a contact tip of the welding tool 14 and a workpiece, a travel speed, an aim, a voltage, a current, a traversed path, a discontinuity analysis, welding device settings, and so forth.”)), an amperage (¶ [0096] (“a current”), a wire feed speed (¶ [0261] (“Each run (e.g., simulated or live) of the multi-run welding session (e.g., welding assignment) may be evaluated separately based at least in part on target specifications (e.g., minimum, goal, maximum) for tool position parameters (e.g., work angle, travel angle, CTWD, travel speed, aim) and/or electrical parameters (e.g., weld voltage, weld current, wire feed speed).”)), a porosity (¶ [0152] (“That is, the computer 18 may determine properties (e.g., penetration, porosity, strength, appearance) substantially in real-time while the operator is performing the welding session. The determined properties may be displayed via the display 32 as test results.”)), or a penetration depth (¶ [0152] (“penetration”)). 

Concerning claim 9, Becker discloses The method of claim 1, further comprising: 
receiving supplemental data from the remote server via the communication circuitry (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data are one type of supplemental data.); 
associating the supplemental data with the weld training data (Fig. 10, ¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), ¶ [0105]); and 
displaying the supplemental data in conjunction with the weld training data via the display screen of the weld training system (Fig. 10, ¶ [0135] (“integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”)).

Concerning claim 10, Becker discloses The method of claim 1, further comprising determining, or receiving, the location where the data is, or will be, accessible on the remote server ((¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], ¶ [0101], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”), ¶ [0148] (“the welding system 10 may capture video data during a welding session (e.g., welding assignment), and store the video data on the storage device 24 and/or the data storage system 318 (e.g., cloud storage system) via the network 38. Moreover, the welding software 244 may be configured to retrieve the video data from the storage device 24 or the data storage system 318, to retrieve welding parameter data from the storage device 24 or the data storage system 318, to synchronize the video data with the welding parameter data, and to provide the synchronized video and welding parameter data to the display 32.”)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Chiang, as applied to claim 2 above, and further in view of U.S. Patent Publication No. 20200273365 (“Wallace ‘365”).
Concerning claim 3, Becker in view of Chiang teaches The method of claim 2. Becker in view of Chiang does not expressly teach the type of communication protocol used, but Wallace ‘365 teaches wherein transmitting to the user device comprises transmitting via electronic mail or a messaging service (¶ [0046] (“In one embodiment, described in detail below, the communication connection 92 and the network 90 provide an ability to share performance and ratings (e.g., scores, rewards and the like) between and among a plurality of operators (e.g., classes or teams of students/trainees) via such mechanisms as electronic mail, electronic bulletin boards, social networking sites, and the like.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker in view of Chiang to include transmitting system/training data via email or bulletin board (messaging service) of Wallace ‘365. Since both references teach methods and systems for collection and review of skill-training data, including welding, the references are from the same field of endeavor. A POSITA would have modified Becker in view of Chiang by transmitting the data rendered by Becker in view of Chiang, including any of the training data, location of the data, and machine-readable graphic, via electronic mail or messaging methods with a reasonable expectation of success. A POSITA would have been motivated to combine Becker in view of Chiang and Wallace ‘365 because Becker is designed to display and transmit the weld training data of a user and a POSITA could have predictably used the method of electronic mail or messaging service of Wallace ‘365 for users to transmit their training data or other relevant data to an instructor with a reasonable expectation of success. Further, transmitting the weld training data or other relevant data allows a user to collaborate with instructors and peers and to provide portfolios of certifications and sample performances. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Chiang, as applied to claim 2 above, and further in view of U.S. Patent Publication No. 20170200394 (“Albrecht”).
Concerning claim 4, Becker in view of Chiang teaches The method of claim 2. Becker in view of Chiang does not expressly teach the type of communication protocol used, but Albrecht teaches wherein transmitting to the user device comprises transmitting via a short wavelength ultra-high radio frequency protocol or a near field communication protocol (¶ [0075] (“The electronic user device may receive information from the welding system using one or more wireless communication technologies, including, for example, Bluetooth, Wi-Fi, near field communication (NFC), ZigBee, etc.”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker in view of Chiang for addition of the near field communication protocol for transmitting the welding data from Albrecht. Since both references teach methods and systems for collection and review of welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Becker in view of Chiang and Albrecht because the Becker is designed to work with any number of communication methods and a POSITA could have predictably added the near field communication protocol taught in Albrecht to transmit similar data in a similar system. Further, receiving user data wirelessly with near field communication protocol has the advantage of avoiding wired connections and avoiding mistaken identification even with a large class of students sharing welding simulators.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Wallace ‘365.
Concerning claim 13, Becker discloses The method of claim 11. Becker does not expressly disclose the type of communication protocol used, but Wallace ‘365 teaches wherein the transmitting the data representative of the location comprises transmitting the data to a user device via electronic mail or a messaging service (¶ [0046] (“In one embodiment, described in detail below, the communication connection 92 and the network 90 provide an ability to share performance and ratings (e.g., scores, rewards and the like) between and among a plurality of operators (e.g., classes or teams of students/trainees) via such mechanisms as electronic mail, electronic bulletin boards, social networking sites, and the like.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker in view of Chiang to include transmitting system/training data via email or bulletin board (messaging service) of Wallace ‘365. Since both references teach methods and systems for collection and review of skill-training data, including welding, the references are from the same field of endeavor. A POSITA would have modified Becker in view of Chiang by transmitting the data rendered by Becker in view of Chiang, including any of the training data, location of the data, and machine-readable graphic, via electronic mail or messaging methods with a reasonable expectation of success. A POSITA would have been motivated to combine Becker in view of Chiang and Wallace ‘365 because Becker is designed to display and transmit the weld training data of a user and a POSITA could have predictably used the method of electronic mail or messaging service of Wallace ‘365 for users to transmit their training data or other relevant data to an instructor with a reasonable expectation of success. Further, transmitting the weld training data or other relevant data allows a user to collaborate with instructors and peers and to provide portfolios of certifications and sample performances. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht.
Concerning claim 14, Becker discloses The method of claim 11. Becker does not expressly disclose the type of communication protocol used, but Albrecht teaches wherein transmitting the data representative of the location comprises transmitting the data to a user device via a short wavelength ultra-high radio frequency protocol, or a near field communication protocol (¶ [0075] (“The electronic user device may receive information from the welding system using one or more wireless communication technologies, including, for example, Bluetooth, Wi-Fi, near field communication (NFC), ZigBee, etc.”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker for addition of the near field communication protocol for transmitting the welding data from Albrecht. Since both references teach methods and systems for collection and review of welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Becker and Albrecht because the Becker is designed to work with any number of communication methods and a POSITA could have predictably added the near field communication protocol taught in Albrecht to transmit similar data in a similar system. Further, receiving user data wirelessly with near field communication protocol has the advantage of avoiding wired connections and avoiding mistaken identification even with a large class of students sharing welding simulators.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of U.S. Patent Publication No. 20110183304 (“Wallace ‘304”).
Concerning claim 15, Becker discloses The method of claim 11. Becker does not explicitly disclose wherein the GUI enables a user to change a perspective, a view, or a representation of the weld training data. However, Wallace ‘304 teaches an arc welding simulation system including welding data displayed on a user interface wherein the GUI enables a user to change a perspective, a view, or a representation of the weld training data (¶ [0052] (“In accordance with an embodiment of the present invention, the animation of a particular destructive/non-destructive test is a 3D rendering of the virtual weldment as modified by the test such that a user may move the rendered virtual weldment around in a three-dimensional manner on a display of the VRAW system during the test to view the test from various angles and perspectives. The same 3D rendered animation of a particular test may be played over and over again to allow for maximum training benefit for the same user or for multiple users.”) such that the user may manipulate the simulated weld (weld data) to change a perspective or viewing angle). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker by allowing a user to manipulate the view and perspective of the simulated/displayed welding data of Wallace ‘304. Since both references teach methods and systems for collection and review of welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Becker and Wallace ‘304 because Becker is designed to display the weld training data of a user and a POSITA could have predictably added the ability for users to change the perspective and view of the weld through a GUI with a reasonable expectation of success. Further, manipulating the view and perspective of the weld training data allows a user or instructor to view the weld from various angles and provide better and deeper insight to the weld data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Wallace ‘365.
Concerning claim 20, Becker discloses The method of claim 11. Becker does not explicitly teach wherein the GUI provides an input mechanism through which a user may indicate a desire to share the weld training data with a social media platform. However, Wallace ‘365 teaches a skill-oriented training simulator, including welding training (¶ [0095]), including wherein the GUI provides an input mechanism through which a user may indicate a desire to share the weld training data with a social media platform (¶ [0046] (“In one embodiment, output devices 46 and 56 exhibit one or more graphical user interfaces 200 (as described below) that may be viewed by the operator 10 operating the coating simulator 20, the instructor or certification agent 12, and/or other interested persons such as, for example, other trainees, observing and evaluating the operator's 10 performance.” “In one embodiment, described in detail below, the communication connection 92 and the network 90 provide an ability to share performance and ratings (e.g., scores, rewards and the like) between and among a plurality of operators (e.g., classes or teams of students/trainees) via such mechanisms as electronic mail, electronic bulletin boards, social networking sites, and the like.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker by allowing a user to share their training performance (weld training data) via a social network platform of Wallace ‘365. Since both references teach methods and systems for collection and review of skill training data, including welding, the references are from the same field of endeavor. A POSITA would have been motivated to combine Becker and Wallace ‘365 because Becker and Wallace ‘365 are designed to display training data of a user and a POSITA could have predictably added the ability for users to share their performance via communication circuitry to a social networking platform through a GUI with a reasonable expectation of success. Further, sharing performance data allows additional oversight of operators and the ability for operators to get feedback from their instructors and peers. 

Response to Arguments
Applicant’s arguments, see Remarks, filed July 5, 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-20 on pages 7-10 have been fully considered and are persuasive by virtue of the amendment to the claims.  The 35 U.S.C 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Remarks, filed July 5, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 and claims 3-6 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with regards to Becker in view of Chiang, Albrecht, Wallace ‘304, and Wallace ‘365 as discussed above.

Conclusion
Accordingly, claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715